Citation Nr: 0113097	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-32 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for a service-connected seizure disorder, currently evaluated 
as 20 percent disabling, to include whether the reduction in 
rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that reduced the veteran's 
disability rating for a service-connected seizure disorder 
from 100 percent to 20 percent.

The veteran was scheduled for a personal hearing before a 
member of the Board in June 1998; however, he canceled his 
request for this hearing.

The case was previously before the Board in July 1998 when it 
was remanded for further development.  The requested 
development has been accomplished to the extent possible.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000)


FINDINGS OF FACT

1.  In April 1997, the veteran was notified of the proposed 
reduction in the disability rating assigned for his seizure 
disorder.  The letter also advised him of his procedural 
rights regarding the proposed reduction, and afforded him 60 
days to respond to the proposal.

2.  Following the expiration of the 60-day period, the RO 
executed a rating decision formally reducing the veteran's 
disability rating for a seizure disorder from 100 percent to 
20 percent.  The reduction in rating was effective from 
December 1, 1997.

3.  The 100 percent disability rating for the veteran's 
seizure disorder had been in effect for less than five years 
at the time it was reduced.

4.  The veteran's 100 percent disability rating for a seizure 
disorder was based upon findings of focal motor seizures up 
to several times a day and grand mal seizures as frequently 
as twice a month.

5.  The veteran's seizure disorder is currently well 
controlled with Dilantin, reflecting actual change in the 
severity of the condition.  There is no evidence of any major 
seizures or more than two minor seizures during the past six 
months. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of September 1997 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2000).

2.  The reduction of the veteran's disability rating for a 
seizure disorder from 100 percent to 20 percent was warranted 
by a preponderance of the evidence, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.344(c), 4.124a, Diagnostic Code 8911 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Treatment records from Holmes Regional Medical Center dated 
in April 1993 showed that the veteran was hospitalized 
following complaints of more frequent left focal motor 
seizures.  He had at least 10 episodes on the day he was 
admitted to the hospital, April 4, 1993.  One of the episodes 
was witnessed by an emergency room doctor who stated that 
while the veteran was talking, he suddenly could not talk.  
His left face started twitching and spread to his neck.  A 
rhythmic twitch slowly built in frequency and severity and 
then subsided.  Following the seizure, the veteran was 
slightly confused for a period of time and had difficulty 
with speech.  The post ictal state lasted for 10 to 15 
minutes or greater, and he had post ictal weakness of his 
left arm.  The veteran stated that he worked in a stock room.  
Two weeks earlier he was lifting a refrigerator at work and 
felt a pain in his chest pull all the way up to his head on 
the right.  Since this incident, he had a few small seizures.  
Initially he was having one to two seizures a day, but they 
had increased to several per day.  A electrocardiogram (EEG) 
on April 6 showed three focal seizures.  An EEG on April 7 
was worse and showed more seizures.  Pertinent diagnoses 
included focal motor status epilepticus.   

VA outpatient treatment records of the veteran revealed that 
an April 20 EEG was abnormal.  In May 1993, the veteran 
stated that he had been having seizures for one month.

On VA neurological examination in June 1993, the veteran 
stated that in April 1993 he began having focal seizures from 
the right hemisphere with left-sided weakness and loss of 
consciousness.  While hospitalized at Holmes Regional Medical 
Center, magnetic resonance imaging (MRI), computed tomography 
(CT) scan, and a lumbar puncture revealed hemorrhagic process 
and a mass process in the right temporal region.  This was 
treated with steroids and the veteran improved.  He was 
placed on Tegretol with no further seizures.  He still felt 
weak and tired and had increased left-sided weakness.  The 
examiner noted that there was drift and decreased fine 
movements of the left arm.  Tone and deep tendon reflexes 
were slightly increased.  Coordination was mildly diminished 
on the left secondary to mild weakness.  The examiner 
concluded that the veteran had a seizure disorder of recent 
onset controlled with Tegretol.  He still had some mild 
focality involving the right hemisphere and residual 
tiredness and lethargy from the recent cerebral hemorrhage.  

Upon VA diabetes mellitus examination in June 1993, the 
veteran reported that in April 1993 he developed paralysis of 
the left side of his body lasting 20 minutes and since that 
time he had 20 to 30 minor seizures of similar character 
lasting two to three minutes.  The seizures appeared to be 
controlled with Tegretol, but he had severe headaches.  Since 
that time, he had decreased strength and stamina.  The 
examiner diagnosed removal of pituitary tumor with residual 
seizures.

In December 1993, the veteran was awarded service connection 
for a seizure disorder as secondary to service-connected 
status post suboccipital craniotomy and resection of pineal 
germinoma with anterior pituitary insufficiency requiring 
cortisol replacement.  The RO assigned a 100 percent 
disability rating for the seizure disorder from April 4, 
1993.

On VA examination in June 1995, the veteran stated that he 
had grand mal and focal motor seizures with his head turned 
to the right.  These seizures occurred despite Tegretol in 
therapeutic doses as frequently as twice per month.  
Neurological examination was essentially negative.  The 
examiner concluded that the veteran had a severe seizure 
disorder that was refractory to Tegretol despite good 
compliance.  

On the basis of the June 1995 VA examination report, the RO 
confirmed the 100 percent disability rating assigned for the 
veteran's seizure disorder in October 1995. 

In February 1997, the RO wrote to the veteran and asked that 
he furnish written statements from persons who may have 
observed his seizures over the past 12 months.  It was 
suggested that he keep a written record of his seizures and 
retain written statements from those who witnessed them to be 
used in conjunction with a claim for increased evaluation or 
routine examination.

In February 1997, the veteran provided copies of his VA 
treatment records.  These records, dated from October 1995 to 
September 1996, showed that he discontinued Tegretol and 
started Dilantin in November 1995.   The veteran reported in 
a February 1997 statement that since he switched his 
medication from Tegretol to Dilantin, he had not had a 
seizure.

The veteran was afforded a VA neurological examination in 
March 1997.  He stated that he was taking Dilantin three 
times a day and since he started taking this medication, he 
had no seizures.  However, he reported that he could not 
drive because he was taking Dilantin.  He did some volunteer 
work at a museum.  Neurological examination was within normal 
limits.  The examiner diagnosed post-operative pineal 
germinoma with symptomatic seizures controlled by Dilantin.  

Upon reviewing the foregoing medical evidence, in April 1997 
the RO proposed to reduce the veteran's disability rating 
from 100 percent to 20 percent.  The veteran was notified of 
the proposed rating reduction by means of a letter from the 
RO, dated April 4, 1997.  The RO specifically advised the 
veteran that he had 60 days within which to submit additional 
medical evidence showing that the proposed reduction should 
not be made and that he had the right to a personal hearing.

In response, the veteran stated in April 1997 that his 
disability rating should not be reduced because he was unable 
to obtain employment as no one would hire him knowing that he 
had a seizure disorder and took Dilantin.

In July 1997, the RO obtained the veteran's VA treatment 
records dated from 1996 to 1997.  In June 1996, it was noted 
that he had been taking his Dilantin infrequently and 
recently awakened with the sensation of an oncoming seizure.  
Since that time, he had resumed taking his full dose of 
Dilantin.  The veteran continued to undergo routine checkups 
and refill his medication.  In April 1997, he reported that 
he had no recent seizures.  

In September 1997, the RO implemented the proposed rating 
reduction effective December 1, 1997.  The veteran appealed 
that decision to the Board.  In October and November 1997, he 
stated that even with his current medication he had seizures 
and was unable to obtain work due to his condition and 
medication.  He also stated that his doctor prohibited him 
from driving.

The Board remanded the case in July 1998 to obtain all 
records of any treatment reported by the veteran that were 
not already in the claims file; documentation of the VA 
doctor's medical opinion that the veteran could not drive 
because of his seizure disorder; to schedule a VA 
neurological examination; and to obtain the veteran's consent 
and schedule him for a VA economic and social survey focusing 
on employment history and employability. 

By letter dated December 4, 1998, the RO asked that the 
veteran provide a list of medical providers who had treated 
him for his seizure disorder since 1993.  He was told that he 
could provide the records himself or submit authorizations 
for release of information so that the RO could obtain the 
records.  He was also asked to provide documentation of his 
doctor's medical opinion that he could not drive because of 
his seizure disorder and consent to schedule him for a VA 
economic and social survey.  He was provided a Statement in 
Support of Claim on which to provide his consent.  The 
veteran did not respond.  

The veteran was afforded a VA neurological examination in 
December 1998.  The examiner recounted the veteran's history 
in detail.  The veteran stated that his seizure disorder 
developed in 1993 and he was started on Dilantin, with which 
his seizures were controlled.  He was presently taking 100 
milligrams of Dilantin twice a day.  In the past two years, 
he had not seen any neurologists for evaluation or Dilantin 
therapy.  He stated that his symptoms had improved although 
he continued to get [blank] occasionally.  Neurological 
examination was normal with the exception that fundus was 
mildly dysconjugate in vertical upward gaze and there was 
mild end gaze nystagmus, worse on the left.  There was no 
facial paresis, and head turn and shoulder shrug were normal.  
The veteran's gait became slightly unsteady on Romberg's.  
The examiner concluded that the veteran had a history of a 
seizure disorder since 1993, probably focal "CA" [blank] 
for which he was taking Dilantin and appeared to be well 
controlled.  He occasionally got off balance with left-sided 
numbness; however, it was not clear to the examiner whether 
these symptoms were related to mild Dilantin toxicity causing 
ataxia and mild gaze nystagmus or to partial seizures.  

In September 2000, the veteran's representative reported that 
he would assist the veteran in following up on the December 
1998 VA development letter.
 
Thereafter, VA treatment records of the veteran dated from 
1999 to 2000 were associated with the claims folder.  
Magnetic resonance imaging (MRI) of the brain showed no 
recurrent or residual tumor in August 1999.  In August 2000, 
it was noted that the veteran did not drive and continued to 
take Dilantin.


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been notified of the information and evidence needed to 
warrant restoration of the 100 percent disability rating for 
his seizure disorder.  The discussions in the April and 
September 1997 rating decisions, October 1997 statement of 
the case, September 2000 supplemental statement of the case, 
July 1998 Board Remand, and February 1997 and December 1998 
letters from the RO informed him of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's VA treatment records.  He has not 
reported receiving any recent private treatment.  The RO 
asked the veteran to submit records and/or specify where he 
has received relevant treatment for seizures and provide 
releases so that the RO could obtain the records in December 
1998.  He was also asked to provide consent to schedule him 
for a VA economic and social survey.  He did not respond, 
despite his representative's statement that he would assist 
the veteran in responding to the RO's request.  

While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that, based on the failed attempts 
to obtain evidence from the appellant or on his behalf, VA 
has done everything reasonably possible to assist him. 

Finally, the veteran was afforded appropriate VA examinations 
in March 1997 and December 1998.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  As noted above, the RO was not able 
to schedule the veteran for a VA economic and social survey 
because of his failure to provide consent.  There is more 
than sufficient evidence of record to decide this claim 
properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Applicable law

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The severity of the veteran's seizure disorder is 
ascertained, for VA purposes, by application of the criteria 
set forth in diagnostic code 8911 of the VA's Schedule for 
Rating Disabilities (Schedule) for petit mal epilepsy.  
38 C.F.R. §  4.124a Diagnostic Code 8911 (2000).  A 20 
percent evaluation requires evidence of at least one major 
seizure in the last two years or two minor seizures in the 
last six months.  A 40 percent rating will be assigned the 
veteran has at least one major seizure in the last six months 
or two in the last year, or an average of at least 5 to 8 
minor seizures a week.  A 60 percent rating requires an 
average of at least one major seizure in four months over the 
last year, or an average of 9 to 10 minor seizures per week.  
An 80 percent rating requires an average of at least one 
major seizure in three months over the last year, or more 
than 10 minor seizures per week.  Lastly, a 100 percent 
rating requires an average of at least one major seizure per 
month over the last year.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911 (2000).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head (pure petit mal), 
or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2000).

Rating specialists must bear in mind that the epileptic, 
although his seizures are controlled, may find employment and 
rehabilitation difficult of attainment due to employer 
reluctance to the hiring of the epileptic.  Where a case is 
encountered with a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in the 
veteran's inability to obtain employment.  The assent of the 
claimant should first be obtained for permission to conduct 
this economic and social survey.  The purpose of this survey 
is to secure all the relevant facts and data necessary to 
permit of a true judgment as to the reason for the veteran's 
unemployment and should include information as to:  (a) 
Education; (b) Occupations prior and subsequent to service; 
(c) Places of employment and reasons for termination; (d) 
Wages received; and (e) Number of seizures.  38 C.F.R. § 
4.124a (2000).

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2000). 

The veteran was assigned the 100 percent disability rating 
for his seizure disorder from April 4, 1993.  His rating was 
reduced effective December 1, 1997.  Therefore, his rating 
was in effect for less than five years, and the provisions of 
38 C.F.R. § 3.344 do not apply.  See 38 C.F.R. § 3.344(c) 
(2000); Brown v. Brown, 5 Vet. App. 413, 417-19 (1993).  

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that several general 
regulations are applicable to all rating reduction cases, 
regardless of whether the rating at issue has been in effect 
for five or more years.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 
4.2, 4.13 (1996)).  The Brown case articulated three 
questions that must be addressed in determining whether a 
rating reduction was warranted by the evidence.  First, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability."  
Second, it must be determined whether the examination reports 
reflecting such change were based upon thorough 
examinations."  Third, it must be determined whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 421.  Regulations also provide 
that reexamination disclosing improvement will warrant 
reduction in the rating.  38 C.F.R. § 3.344(c) (2000).

Additionally, total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343 (2000).

With respect to the rating reduction claims, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's ratings.  If not, the 
veteran's ratings must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  


C.  Due process consideration

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2000).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in April 1997, which proposed 
the reduction in the disability rating for the veteran's 
service-connected seizure disorder from 100 percent to 20 
percent.  The veteran was advised of the proposed reduction 
on April 4, 1997.  He did not submit any evidence in response 
to the proposed reduction.  The RO issued a rating decision 
in September 1997, implementing the proposed reduction, 
effective from December 1, 1997.  The veteran was notified of 
this reduction by letter dated October 1, 1997.  

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e) (2000).  The veteran was notified of the reduction 
on October 1, and the 60-day period expired in November 1997.  
Accordingly, making the reduction effective from December 1, 
1997, was proper under the regulation.


D.  Application of law to the facts

In comparing the medical evidence on which the 100 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's seizure disorder had improved 
to a level at which a reduction in rating to 20 percent was 
warranted. 

The evidence upon which the veteran's prior 100 percent 
rating was based and continued included treatment records 
from Holmes Regional Medical Center dated in April 1993, VA 
reports of examination dated in June 1993 and June 1995, and 
VA treatment records dated in 1993.  These records were 
significant for findings of focal motor seizures up to 
several times a day and grand mal seizures as frequently as 
twice a month.  A private doctor witnessed one of the 
veteran's seizures in April 1993.  

Evidence supporting a rating reduction from 100 percent to 20 
percent included VA outpatient treatment records dated from 
1995 to 2000 and March 1997 and December 1998 VA reports of 
examination.  These records disclosed that the veteran's 
seizures were well controlled with Dilantin.  In February, 
March, and April 1997, he reported having no seizures since 
taking Dilantin.  However, he thereafter offered inconsistent 
statements on appeal in October and November 1997, in that he 
said that he continued to experience seizures despite taking 
his medication.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  It 
appears that he reported getting seizures occasionally in 
December 1998, but did not describe the exact frequency of 
any such seizures.  Regardless, the more recent VA treatment 
records show no documentation of seizures and the veteran 
stated on VA examination in 1998 that his symptoms had 
improved and he had not seen a neurologist for evaluation in 
the last two years.  Surely he would have sought treatment 
from a medical professional during the previous two years had 
he been experiencing seizures with any regularity.  More 
importantly, the December 1998 VA examiner stated that the 
veteran's seizures were well controlled with Dilantin.  
Although the examiner noted that the veteran's ataxia and 
mild end gaze nystagmus could be related to partial seizures, 
there was no evidence of any major seizures or more than two 
minor seizures during the past six months. 

These records failed to show continued evidence of the 
severity of symptomatology required for a 100 percent 
disability rating.  There was no medical evidence of at least 
one major seizure per month over the past year, nor did the 
veteran report such.  Thus, the evidence reflects actual 
change in the condition for the better and the assignment of 
a 20 percent rating was proper in the absence of any major 
seizures or more than two minor seizures during the past six 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2000).  At 
worst, the veteran may have been suffering from occasional 
partial seizures of unknown frequency.  He offered 
conflicting and ambiguous statements about the frequency of 
his seizures in 1997 and 1998.  He was afforded an 
opportunity to provide evidence of the frequency and severity 
of his seizures.  The RO requested such information by letter 
dated in February 1997; however, he did not respond. 

Furthermore, the examination reports on the basis of which 
the reduction was made were very thorough, especially the 
December 1998 examination report, in that the examiner took 
note of the veteran's subjective complaints, provided a 
detailed assessment of his physical condition, and provided 
detailed conclusions.

Finally, there is insufficient evidence of record to 
determine whether there was an actual improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  He is not able to drive, although he was 
able to volunteer at a museum in March 1997.  The inability 
to drive, in and of itself, does not prevent employment.  
Other means of transportation are available.  As noted above, 
the RO attempted to schedule the veteran for a VA economic 
and social survey, but he did not provide consent.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Specific evidence 
necessary to ascertain the degree of impairment from the 
veteran's seizures was to be provided on the VA economic and 
social survey, as specified by the Board's remand.  The 
veteran's failure to cooperate has had a negative effect on 
his claim because the Board does not possess the medical 
expertise to render medical opinion and has to decide the 
appeal based upon the existing evidentiary record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions); 
see also 38 C.F.R. § 3.655 (2000).  Although the veteran's 
representative has requested that the case be remanded to 
afford the veteran another VA examination, the veteran is not 
justified in demanding help while refusing to cooperate.

Accordingly, the preponderance of the evidence shows that the 
veteran's seizure disorder no longer exhibited the 
symptomatology required for assignment of a 100 percent 
disability rating under diagnostic code 8911 and a reduction 
to a 20 percent evaluation was warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. §5107).


ORDER

The rating reduction to 20 percent for a service-connected 
seizure disorder was proper, and entitlement to restoration 
of a 100 percent disability evaluation is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

